DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-16 in the reply filed on 4/23/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the limitation “wherein the cylinder is one of a 4 x 8 inch cylinder and a 6 x 12 inch cylinder” is indefinite. It is unclear whether the size is referring to the diameter of the cylinder or length/width of the cylinder?



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-10, 13-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Darbe et al. (U.S. Publication No. 20140007695) in view of Molenaar et al. (U.S. Publication No. 20070107533).
Regarding claim 1, Darbe teaches the system comprising: a cylinder (Fig.1A, 114) adapted to hold a mixture (Abstract); the sensor element (Fig.12A, 227 and paragraph 71) being adapted to obtain measurements of a selected physical parameter.
Darbe is silent about a ring that defines 360 degrees and encircles an outer side of the cylinder; and a sensing device disposed on the outer side of the cylinder and attached to the ring, the sensing device comprising: a housing having a cavity adapted to hold one or more sensor elements; and a sensor element disposed in the cavity of the sensing device, and a connector disposed on the housing, the connector having an opening adapted to receive the ring.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Molenaar’s sensor mounting mechanism with Darbe’s sensors to measure physical parameters of a cement (e.g. temperature and pressure inside cement cylinder) because Molenaar’s sensor mounting mechanism is easy to use and it is easy to repair and maintain as taught by Molenaar.
Regarding claim 2, the combination of Darbe and Molenaar teaches all the feature of claim 1 as outlined above, Darbe further teaches wherein the cylinder is adapted to hold concrete (Abstract and paragraphs 5-7).
Regarding claim 3, the combination of Darbe and Molenaar teaches all the feature of claim 1 as outlined above, Darbe further teaches wherein the sensing device further comprises: a transmitter adapted to transmit the measurements to a second device (Paragraph 56).
Regarding claim 4, the combination of Darbe and Molenaar teaches all the feature of claim 1 as outlined above, Darbe further teaches wherein the sensor element comprises one of: a temperature sensor adapted to obtain temperature measurements; and a humidity sensor adapted to obtain humidity measurements (Paragraph 56).

Regarding claim 6, the combination of Darbe and Molenaar teaches all the feature of claim 5 as outlined above, Darbe further teaches wherein the sensor element further comprises: a transmitter adapted to transmit the measurements to a second device (Paragraph 56).
Regarding claim 9, the combination of Darbe and Molenaar teaches all the feature of claim 1 as outlined above, Molenaar further teaches wherein the connector comprises one of a hole having a first length equal to a second length of a side of the housing, the hole being adapted to receive the ring, and a hook adapted to receive the ring (As shown in Figs.1-3).
Regarding claim 10, the combination of Darbe and Molenaar teaches all the feature of claim 1 as outlined above, the combination of Darbe and Molenaar is silent about wherein the cylinder is one of a 4 x 8 inch cylinder and a 6 x 12 inch cylinder.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to make the size of Darbe’s cylinder one of a 4 x 8 inch cylinder and a 6 x 12 inch cylinder, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Darbe is silent about a ring that defines 360 degrees and is adapted to encircle an outer side of a cylinder; and a sensing device adapted to be attached to the ring, the sensing device comprising: a housing having a cavity adapted to hold one or more sensor elements; and a sensor element disposed in the cavity of the sensing device; and a connector disposed on the housing, the connector having an opening adapted to receive the ring.
Molenaar teaches a ring (Figs.1-3, 8) that defines 360 degrees and is adapted to encircles an outer side of a cylinder; and a sensing device (Paragraph 22, clamp-on measurement device) adapted to be attached to the ring, the sensing device comprising: a housing (Figs.1-3, 11) having a cavity adapted to hold one or more sensor elements (Figs.1-3, 2); and a sensor element (Figs.1-3, 2) disposed in the cavity of the sensing device; and a connector (Figs.1-3, 4) disposed on the housing, the connector having an opening adapted to receive the ring (Paragraph 23).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Molenaar’s sensor mounting mechanism with Darbe’s sensors to measure physical parameters of a cement (e.g. temperature and pressure inside cement cylinder) because Molenaar’s sensor mounting mechanism is easy to use and it is easy to repair and maintain as taught by Molenaar.
Regarding claim 14, the combination of Darbe and Molenaar teaches all the feature of claim 13 as outlined above, the combination of Darbe and Molenaar is silent 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to make the size of Darbe’s cylinder one of a 4 x 8 inch cylinder and a 6 x 12 inch cylinder, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 16, the combination of Darbe and Molenaar teaches all the feature of claim 13 as outlined above, Darbe further teaches wherein the sensor element comprises one of: a temperature sensor adapted to obtain temperature measurements; and a humidity sensor adapted to obtain humidity measurements (Paragraph 56).

Claims 7-8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Darbe et al. (U.S. Publication No. 20140007695) in view of Molenaar et al. (U.S. Publication No. 20070107533) and Ku (U.S. Patent No. 6334707).
Regarding claim 7, the combination of Darbe and Molenaar teaches all the feature of claim 1 as outlined above, the combination of Darbe and Molenaar is silent about wherein the sensing device further comprises a concave surface having a first shape that corresponds to a second shape of a convex surface of the cylinder.
Ku teaches wherein the sensing device (Figs. 4-8, 1+2+3) further comprises a concave surface having a first shape that corresponds to a second shape of a convex 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to replace Darbe’s sensing device with Ku’s sensing device because the concave shape of the Ku’s sensing device would provide a more accurate temperature measurement.
Regarding claim 8, the combination of Darbe, Molenaar and Ku teaches all the feature of claim 7 as outlined above, the combination of Darbe, Molenaar and Ku is silent about wherein the concave surface further comprises a plurality of holes adapted to allow heat to pass between an external environment of the system and the internal volume.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to make the concave surface have a plurality of holes adapted to allow heat to pass between an external environment of the system and the internal volume, since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 15, the combination of Darbe and Molenaar teaches all the feature of claim 13 as outlined above, the combination of Darbe and Molenaar is silent about wherein the housing includes a concave surface adapted to fit a convex surface of the cylinder.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to replace Darbe’s sensing device with Ku’s sensing device because the concave shape of the Ku’s sensing device would provide a more accurate temperature measurement.

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Darbe et al. (U.S. Publication No. 20140007695) in view of Molenaar et al. (U.S. Publication No. 20070107533) and Salmi et al. (U.S. Publication No. 20140216143).
Regarding claim 11, the combination of Darbe and Molenaar teaches all the feature of claim 1 as outlined above, the combination of Darbe and Molenaar is silent about a humidity sensor; and a capillary needle; wherein the humidity sensor connects via the capillary needle to moisture in the mixture.
Salmi teaches a humidity sensor (Fig.1, 104); and a capillary needle (Fig.1, 114); wherein the humidity sensor connects via the capillary needle to moisture in the mixture (Paragraph 16).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate Salmi’s humidity sensor with Darbe’s device because it would measure humidity in the concrete.

s 12 is rejected under 35 U.S.C. 103 as being unpatentable over Darbe et al. (U.S. Publication No. 20140007695) in view of Molenaar et al. (U.S. Publication No. 20070107533) and Salmi et al. (U.S. Publication No. 20140216143) and Faries et al. (U.S. Publication No. 20020041621).
Regarding claim 12, the combination of Darbe, Molenaar and Salmi teaches all the feature of claim 11 as outlined above, the combination of Darbe, Molenaar and Salmi is silent about wherein the capillary needle penetrates a wall of the cylinder.
Faries teaches wherein the capillary needle (Fig.5, 213) penetrates a wall of the cylinder (Fig.4, 230).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate Faries’ temperature sensing device with Darbe’s device because it would hold Darbe’s temperature sensor in place to measure temperature.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN Y ZHONG whose telephone number is (571)272-3798.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIN Y ZHONG/           Primary Examiner, Art Unit 2861